Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154444                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 154444
                                                                    COA: 331947
                                                                    Oakland CC: 2002-187234-FC
  TRACY LYNN COWAN,
             Defendant-Appellant.
  _____________________________________/

         By order of June 23, 2017, the prosecuting attorney was directed to answer the
  application for leave to appeal the August 3, 2016 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal,
  we REMAND this case to the Oakland Circuit Court to conduct an evidentiary hearing
  pursuant to People v Ginther, 390 Mich 436 (1973), to determine: (1) whether the
  defendant’s trial counsel was ineffective for failing to call witnesses who may have
  provided exculpatory information; and (2) whether the defendant is entitled to relief from
  judgment based on these claims.

          We further ORDER the trial court, in accordance with Administrative Order
  2003-03, to determine whether the defendant is indigent and, if so, to appoint counsel to
  represent the defendant at the evidentiary hearing. In all other respects, leave to appeal is
  DENIED, because the defendant has failed to meet the burden of establishing entitlement
  to relief under MCR 6.508(D).

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2017
           d1017
                                                                               Clerk